 300DECISIONSOF NATIONALLABOR RELATIONS BOARDLocalUnionNo. 418, Sheet Metal Workers'Interna-tionalAssociation,AFL-CIO and Larry AsburyandYoung Plumbing& Supply, Inc. Cases 9-CB-2739, 9-CB-2767-2, and 9-CC-788-2December 16, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSPENELLO AND WALTHEROn November 14, 1975, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Young Plumb-ing & Supply, Inc.,' one of the Charging Parties, filedcross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Boardhasdelegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.We find, in agreement with the Administrative LawJudge and for the reasons stated by her, thatRespondentLocalUnion 418 violated Section8(b)(4)(ii)(B) of the Act by threatening HuntingtonFederal Savings and Loan Association with economicpressure for the object of forcing or requiring theAssociation to cease doing business with ChargingParty Young. However, with respect to the Adminis-trative Law Judge's dismissal of the 8(b)(3) and (1)(A)allegationsof the complaint, we find merit in theexceptions filed by the General Counsel and Charg-ing Party Young.The record. reveals the following sequence ofevents:Young-a Huntington, West Virginia, plumbing,heating,and air-conditioning contractor-main-tained collective-bargaining relationships with bothRespondent and the Plumbers and Pipefitters Union,Local 521, which unions represented Young's sheetmetaland plumber employees, respectively. On aparticular project (HolidayInn) inmid-1972, Youngassigned the installation of certain air-conditioningand heating equipment to its plumber employees.Respondent, asserting that such work should beperformed by a composite crew (sheetmetalworkersand plumbers), filed a grievance pursuant to thegrievance procedures of its then current contract withYoung.That grievance was eventually heard by a panel ofthe Local Joint Adjustment Board which consisted ofa representative, each, from Respondent Union andthe local sheetmetalemployers. Young fully partici-pated in that proceeding, but participation wasdenied to the Plumbers Union. The Local Boardupheld Respondent's position and directed Young topay $2,040 damages to a local joint apprenticeshipfund.On June 25, 1973, the sheet metal industry'sNational Joint Adjustment Board (hereinafter theJoint Board) rejected Young's appeal and affirmedthe assessment. Young refused to pay, apparently onthe ground that the subject grievance did not consti-tutea dispute between Young and Respondentappropriate for resolution by contractual procedures,but rather was a jurisdictional dispute which had tobe resolved between the two unions involved.A provision of Respondent Union's contract withYoung gave either party the right to cancel theagreement if the other party failed to effectuate anaward of the Joint Board within 30 days of noticethereof. In accord therewith, Respondent canceledthe contract effective August 3, 1973. ImmediatelythereafterYoung's sheet metal workers failed toreport for work and Respondent refused Young'srequest for sheetmetalworkers to be referred to it foremployment-which requests had been honoredprior to the contract cancellation.On August 16, 1973, Young filed 8(bX4)(D) chargesagainstRespondent and a notice of a 10(k) hearingissued thereafter. Commencing on August 23, 1973,Respondent caused Young to be picketed for failuretomaintain a collective-bargaining agreement. Incompliance with a 1((1) injunction issued by the U.S.DistrictCourt for the Southern District of WestVirginia on October 8, 1973, the picketing ceased andRespondent resumed its practice of honoringYoung's requests for referrals of sheet metal workers.On April 9, 1974, the Board issued its Decision andOrder in the 10(k) case 2 wherein it found that thecontractual grievance procedure previously invokedby Respondent was not an effective method forvoluntary resolution of the dispute because all partieswere not bound thereto and the Plumbers Union wasdeniedparticipationtherein;but,nevertheless,quashed the notice of hearing on the ground that allparties agreed to be bound by determinations of thenew Impartial Jurisdictional Disputes Board (IJDB).3iReferred to hereinafter as Young or the Employer.2SheetMetalWorkers International Association,AFL-CIO and LocalUnion No 418, Sheet MetalWorkersInternational Association,AFL-CIO(Young Plumbing& Supply, Inc),209 NLRB 1177 (1974).227 NLRB No. 303 In July 1974, the Employer submitted this jurisdictional dispute to theIJDB which ultimately, in April 1975,declined to rule on it-holding thatinasmuch as the subject Holiday Inn installation work had been completed LOCAL UNIONNO. 418,SHEET METAL WORKERS301In view of the quashing of the notice of hearing, the10(1) injunctionwas dissolved on May 14, 1974.Thereafter, Respondent- once again picketed Youngand refused to honor its requests for employeereferrals.Respondent's collective-bargaining contracts withother Huntington area contractors employing sheetmetal workers were due to expire May 31, 1974. Inthe 3 months prior thereto, Respondent participatedin contract renewal negotiations with representativesof the Huntington Area Sheet Metal Contractors'Association,4 during the course of which Respondenttook the firm position that it would not negotiate orexecute a contract with Young because of the latter'sfailure to pay the $2,040 in damages assessed againstit by the Joint Board. Then, on or about June 1, 1974,Respondent and the-other contractors executed newcollective-bargaining agreements, all containing iden-tical terms. On June 4, 1974, Respondent offered tosign the same contract with Young-which offer was,readily accepted. But, once again, Respondent addedthe precondition that the $2,040 assessment must firstbe paid.During the latter part of May 1974, Respondentwarned Charging Party Asbury, a member of _ Re-spondent Union then employed by Young, that heshould not work for Young any longer because it hadno unioncontract. Subsequently, on June 4, 1974,Respondent's business manager discovered Asburyworking, as a Young employee, on a construction jobat the Huntington Federal Savings and Loan Associ-ation building. As a result of this information, thebusiness manager caused Asbury to be brought up onintraunion charges, which alleged that he violated theUnion's constitution by working for a nonunioncontractor. After a hearing before Respondent's trialcommittee on June 12, 1974, Asbury was found guiltyas charged and fined $500, of which $450 wassuspended, but .would become due if Asbury wasagain found guilty of a constitutional violation.Asbury failed to pay the $50 net fine. As Respon-dent's constitution provided that dues cannot beaccepted until outstanding fines are paid, it refusedthe dues that Asbury tendered and, consequently, hisunion membership was terminated for nonpaymentthereof.Thereafter, on October 1, 1974, Young filed new8(b)(4)(D) charges against Respondent. After theholding of a 10(k) hearing, the Board issued itsDecision and Determination of Disputes in which it:(1) found,inter alia,thatRespondent's pursuit ofmoney damages from Young, its cancellation of thecontract, and its refusal to refer sheet metal workersto Young constituted coercive conduct sufficient togive reasonable cause to believe that Respondentviolated Section 8(b)(4)(D); and (2) awarded thedisputedwork to employees represented by thePlumbers. For reasons not relevant to the instantcase,the Board also concluded that there was nolonger any agreed-upon method of dispute settlementamong the parties.In substance, the complaint herein alleges,interalia,that Respondent: (1) violated Section 8(b)(3) byrefusing to execute the collective-bargaining agree-ment it had otherwise agreed to with Young unlessthe latter paid the $2,040 Joint Board assessment;and (2) in violation of-Section 8(b)(1)(A) restrainedand coerced Young's employees in the exercise oftheirSection 7 rights ' by fining and discipliningCharging Party Asbury for refusing to.participate inthe work stoppage Respondent had instigated againstYoung.A.Section 8(b)(3)-The Alleged Refusal To,BargainThe Administrative Law Judge found that theconduct of Respondent alleged to constitute therefusal to bargain herein was clearly part and parcelof a bona fide jurisdictional dispute, and that,therefore, the 8(b)(3) allegation must be dismissed inconformance with the Board's holding that in workassignment disputes Section 8(bX4)(D) and Section10(k) dictate the exclusive procedure to be followed.In so concluding, the Administrative Law Judgerelied on J.L. Allen Co.,199 NLRB 675 (1972), andCornell-Leach, Gibson Project, a Sole Proprietorship,212 NLRB 495 (1974), wherein 8(a)(1), (3), and (5),and 8(b)(1XA) and (3) allegations were dismissed onthat basis.Moreover, the Administrative Law Judgefurther indicated that she regards Respondent's dutyto bargain in good, faith as being suspended for aslong as Young refused to pay the Joint Boardassessment because such refusal constituted, in herview, a dishonoring of an obligation which aroseunder the prior contract between the parties.Wedisagree with the Administrative Law Judge on bothcounts.there was no longer any dispute between the two unions and, accordingly, nofurther actionby theIJDB was required.4Itappears that the Association,of which Young was a member,followed the practice of negotiatingon behalf ofitsmembers withRespondent,but the product of those negotiations was usually embodied in aseries of separate, thoughuniform,contractsbetween Respondent and theindividual contractors so represented.5Local Union No 418, Sheet Metal WorkersInternational Association,AFL-CIO (Young Plumbing& Supply, Inc.),224 NLRB 993 (1976). 302DECISIONSOF NATIONALLABOR RELATIONS BOARDFirst, with reference to -the context and rationale ofthe Board'sJ.L. AllenandCornell-Leachdecisions,6we do not regard the litigated issues in, this case asbeing, in .a meaningful sense, part and parcel of theparties'work assignment dispute. For, the 8(b)(3)allegation of the complaint is susceptible to determi-nation wholly apart from, and without reference to,the source of the initial dispute between the parties.Even assuming,arguendo,a situation in which theBoard's award of the disputed work was to employeesrepresented by Respondent,7 we would neverthelessconclude that it was unlawful for Respondent tocondition -execution of the agreed-upon contract withYoung on the latter's payment of the $2,040 assess-ment.-Secondly, contrary to the Administrative LawJudge, we find that Respondent's- statutory bargain-ing duty . was not ,modified in any way by itscontinuing controversy with Young over the paymentof the assessment. -TheAdministrative' Law Judgecharacterized Young's failure to pay the assessmentas misconduct going to the heart of the bargainingrelationship which was sufficient in severity to justifythe Union's refusal to bargain; and cited in supportthereof the Board's decision inThe Massillon Publish-ing Company,212 NLRB 869 (1974). But, in that casethe Board merely observed that a union's decision tocall a strike might well-justify-an employer's refusal tocontinue . applying the_ terms -of the parties' expiredcollective-bargaining-agreement.More to the point-isWilliamsEnterprises,, Inc:,212 NLRB 880 (1974),wherein it was held that, at least in the absence of abreach-of-contract strike, a contract breach by theunion there involved wasnota defense- to theemployer's ,otherwise unlawful refusal to bargain.Therefore, even accepting Respondent's, assertionthat Young's failure to pay the Joint' Board assess-ment amounted to a contractual breach, such breachfallsfar short of the magnitude which would berequired to effect a suspension of Respondent'sbargaining duty with respect to the negotiation andexecution of the collective-bargaining agreement.In our view, the controversy between- the partiesconcerning Young's failure to pay the aforemen-tioned assessment was judicially resolvable andcannot be regarded as justification for either a refusalto execute a contract whose terms had been acceptedby all concerned, or a generalized refusal to engage inany negotiations at all. To hold otherwise would doviolence to the Act's policy of encouraging collective6 Chairman Murphy and Member Walther did not participate in thesecases and do not, at this time, either adopt or reject the policy set forth by theBoard majority therein. Member Penello did not participate inCornell-Leachand adheres to the views expressed inhisJ. L. Allendissent.T In fact, such work was awarded to employees represented by thePlumbers. See fn. 5, suprabargaining, as it would make collective bargainingunduly vulnerable -to strikes and- other disruptiveforms of self-help ,directed to issues better resolvedthrough the judicial, process. Accordingly, we con-clude that Respondent's action is refusing to executethe collective-bargaining agreementwithYoungconstituted a refusal to bargain-within the meaning ofSection 8(bX3) of the Act.B. 'Section 8(b)(1)(A)-The Fining and `Disciplining of AsburyAs established by the record, and in agreement withtheAdministrative Law Judge, we find that: (1)Charging Party Asbury was brought up on intraunioncharges, disciplined, and fined as -a result of hishaving worked for Young on June 4, 1974, in defianceof Respondent's no-contract/no-work policy; (2)Respondent and Young, as of June 4, 1974, were infull agreement on the terms for a new contract and,therefore, the only bar-to its execution was Respon-dent's refusal to -sign unless Young paid the JointBoard assessment; and (3) on all relevant dates priorthereto Respondent refused to negotiate with Youngfor the same reason. However, unlike the Administra-tive Law Judge, we have found,supra,that Respon-dent's refusals to negotiate and execute the agreed-upon contract were violative of Section 8(b)(3).In previous cases we have regularly found thatunions violate Section 8(b)(l)(A) when they bringdisciplinarycharges against 'members who have'refused to participate in conduct found by the Boardto be-unlawful. For, despite the proviso to Section8(b)(1XA), which confers upon labor organizationsthe right'to prescribe their own rules with -respect tothe acquisition or retention of membership, an unfairlabor practice is', committed if disciplinary action istaken against members for the purpose of enforcingunion rules which are violative of the Act or publicpolicy* 8 'Ac rdingly,' we conclude that the actions taken byRespondent in fining and disciplining Charging PartyAsbury were palit and parcel of its unlawful refusal tobargain and co Instituted restraint and coercion notsanctioned by the proviso to Section 8(b)(1)(A),because the fine, -the discipline, and the chargeimposed against him did not stem from his violationof lawful unio' rules dealing purely with internalunion matters,' but, rather, sought to enforce conduct8Local 1104,CommunicationsWorkers ofAmerica, AFL-CIO (New YorkTelephoneCompany),211NLRB 114 (1974);International Alliance ofTheatrical Stage Employees (RKO General, Inc.,WOR-TV Division),223NLRB 959 (1976). LOCAL-UNION NO. -418, SHEET METAL WORKERS303violative of the Acts We fmd, therefore, that Respon-dent has also violated Section 8(b)(1)(A) of the Act.AMENDED CONCLUSIONS OF LAWWe hereby affirm the Administrative Law Judge'sConclusions of Law, as modified below:1.Substitute the following for Conclusion of Law4:"4.By refusing, on or about June 4, 1974, toexecute the collective-bargaining agreement agreed tobetween the -parties unless Young Plumbing- &Supply, Inc., paid the assessment levied against it bythe Joint Board, Respondent has -engaged in and isengaging in unfair labor practices within the meaningof Section 8(b)(3) of the Act."2.Insert the following paragraphs as Conclusionsof Law 5 and 6:"5.By fining and otherwise disciplining its mem-ber Larry Asbury for his refusal to participate inunion conduct violative of Section 8(b)(3) of the Act,Respondent restrained and coerced Asbury and othermembers in the exercise of rights guaranteed them bySection 7 of the Act and, thereby, violated Section"6.The aforesaid . unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act."THE REMEDYHaving found that the Respondent engaged inunfair= labor practices within the meaning of Section8(b)(l)(A), (b)(3), and (b)(4)(ii)(B) of the Act, we shallorder that it cease and desist therefrom, take certainaffirmative action, and post the appropriate notice.Since it has been found that Respondent's action infining and disciplining its member Larry Asbury wasunlawful,, Respondent will be required to rescind suchfine and, disciplinary action, and refund any portionof the fine that was paid, with interest at 6 percent perannum. Further, we have found that Asbury's failureto pay the fine caused Respondent to refuse histender of union dues and, subsequently-because ofthe nonpayment of such dues-expel him from unionmembership. Therefore, we shall require Respondentto reinstate Asbury, upon his request, without thepayment of back dues' for the period of his expulsion,except for any ' portion of the dues shown at thecompliance stage to be regularly allocable to the costof insurance premiums, pension contributions, andotherwelfare benefits accuring to Respondent'smembers, to the extent theycan bereinstatedretroactively to the date of his expulsion. To theextent that benefits cannot be made effective retroac-tively for Asbury, Respondent shall be required toreimburse him, with interest thereon at 6 percent perannum, for any expenses or losses suffered: because ofthe absence of such benefits, less the portion of dueswhich would have been allocable to the payment ofpremiums for, or other purchase of, such benefits.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,- the National LaborRelations Board hereby orders that the Respondent,Local Union No. 418, Sheet Metal Workers' Interna-tional-'Association,AFL-CIO, Huntington,WestVirginia, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Threatening, coercing, or restraining Hunting-ton Federal Savings and Loan Association or anyother person engaged in commerce or in an industryaffecting commerce where an object thereof is toforce or require any employer or person to ceasedoing business with Young Plumbing & Supply, Inc.(b)Refusing to bargain collectively in good faithwith Young Plumbing & Supply, Inc., as to, wages,hours, and other terms and -conditions of employ-ment, by refusing to sign the collective-bargainingagreement upon which the parties have agreed orfrom, engaging in any like or related conduct inderogation of its statutory duty to bargain.(c) -Maintaining its ban against - union: membersaccepting employmentt with Young Plumbing &Supply, Inc.(d)Restraining or coercing employees in theexercise of their rights guaranteed in Section 7 of theAct by fining or otherwise disciplining Larry Asburyor any other member for refusing to comply with, orparticipate in, a union ban against the acceptance ofemployment with Young Plumbing & Supply, Inc.,when such ban is established for the purpose ofaccomplishing an objective unlawful under the Act.(e) Seeking to collect or collecting any fines from itsmembers levied against them for engaging in theconduct set out in paragraph (d), above.(f) In any like or, related manner restraining orcoercing employees in the exercise of rights guaran-teed by Section 7 of the Act.2.Take the following affirmative action which isdesigned to effectuate the purposes and policies of theAct:sTruck Drivers, Chauffeurs and HelpersLocal UnionNo. 100, an affiliate ofthe InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemen andHelpers ofAmenca (Moraine MaterialsCompany),214 NLRB 1094 (1974);CommunicationsWorkers ofAmerica,-AFL-CIO, Local 1170 (RochesterTelephoneCorporation),194 NLRB 872(1972), enfd.474 F.2d 778 (CA. 2,1972). 304DECISIONSOF NATIONALLABOR RELATIONS BOARD(a) On request by Young Plumbing & Supply, Inc.,execute the contract with it that was agreed upon onor about June 4, 1974.(b)On request, bargain collectively with YoungPlumbing & Supply, Inc., and embody any conse-quent understanding in a signed contract.(c)Cancel, withdraw, and rescind the ban against ,itsmembers accepting jobs offered them by YoungPlumbing & Supply, Inc.(d) Rescind all fines and disciplinary action takenagainstLarryAsbury and refund to him finescollected, if any, pursuant to such action with interestthereon at 6 percent per annum.(e)Upon application, offer Larry Asbury immedi-ate and full reinstatement to membership in Respon-dent Union without prejudice to any rights, privileg-es, and benefits to which he would have been entitledas of and since the date of his expulsion frommembership, and reimburse him, together with 6-percent interest per annum, for any losses or expensessuffered because of the absence of certain benefits towhich he would have been entitled during the periodof his expulsion, in accordance with the section of thisDecision entitled "The Remedy."(f)Expunge from its records any documents orentries purporting to show any fines levied against itsmember Larry Asbury for engaging in the conduct setout in paragraph 1(d), above.(g) Post at its office and meeting hall copies of theattached notice marked "Appendix." 10 Copies of saidnotice, on forms provided by the Regional Directorfor Region 9, after being duly signed by Respondent'srepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,inctuding all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(h) Furnish to the said Regional Director sufficientsigned copies of the aforesaid notice for posting at thepremises of Huntington Federal Savings arra LoanAssociation, if this person is willing.(i)Notify the Regional Director nor Region 9, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to picket HuntingtonFederal Savings and Loan Association or anyother person engaged in commerce or in anindustry affecting commerce, where an objectthereof is to force or require Huntington FederalSavings and Loan Association or any otheremployer or person to cease doing business withYoung Plumbing & Supply, Inc.WE WILL NOT refuse to bargain collectively ingood faith with Young Plumbing & Supply, Inc.,by refusing to sign the collective-bargainingagreement to which we agreed on or about June 4,1974, and we will not engage in any like or relatedconduct in derogation of our statutory duty tobargain.WE WILL NOT fine, cite, or otherwise disciplineour members for refusing to comply with our banagainstacceptingemploymentwithYoungPlumbing & Supply, Inc., where such ban isestablished in order to accomplish an objectiveunlawful under the National Labor Relations Act.WE WILL NOT in any like or related mannerrestrain or coerce our members in the exercise oftheir rights under the National Labor RelationsAct.WE WILL, if requested by Young Plumbing &Supply, Inc., execute the contract on which wereached agreement on or about June 4, 1974.WE WILL, notify Larry Asbury that we havecanceled the fine we levied against him and willexpunge from our records any documents orentries purporting to show any fine delinquencieswith regard to fines levied for engaging in theaforesaid conduct.WE WILL offer Larry Asbury, upon application,immediate and full reinstatement to membershipin our organization without prejudice to any rightsor privileges to which he may be entitled as of, andsince the date of, his expulsion from membership,and reimburse him with 6-percent interest thereonfor any losses orexpensessuffered because of theabsence of certain benefits during the period of hisexpulsion.LOCAL UNION No. 418,SHEET METAL WORKERS'INTERNATIONALASSOCIATION,AFL-CIO LOCAL UNIONNO. 418,SHEETMETALWORKERS305DECISIONSTATEMENT OF THE CASEB.At all times material herein Respondent has been alabor organization within the meaning of Section 2(5) of theAct.JOSEPHINE H. Ki,EIN,-Administrative Law Judge: Pursu-ant to a charge filed on August 16, 1974, byLarryAsbury, acomplaint 'was issued against Local Union No. 418, SheetMetal Workers' International Association, AFL-CIO (Re-spondent) on' September 30, 1974 (Case 9-CB-2739),alleging violation of Section 8(b)(1)(A) of the Act' byRespondent's having fined and disciplined Asbury,, amember of Respondent, for working during an "unlawful"strike.Pursuant to charges` filed$y Young Plumbing &Supply, Inc. (Young) on October 1, 1974, a consolidatedcomplaint was issued against Respondent alleging thatRespondent violatedSection'8(b)(4)(B)of the Act bythreatening and coercing persons engaged in commerce toinduce them not to deal with' Young (Case 9-CC-788-2)and that Respondent had violated Section 8(b)(3) byunlawfully refusing to execute a collective-bargainingagreementwith Young,the termsof which contract hadbeen agreedupon (Case 9-CB-2767-2).The three cases were consolidated for hearing and wereheard before me in Huntington, West Virginia, on August18, 1974. All parties were represented and were affordedfull opportunity to present oral and written evidence and toexamine and cross-examine witnesses.The parties waivedoral argumentand posthearing briefs -have been filed onbehalf of the General Counsel and Respondent.Upon the entire record, together with careful observationof the witnesses and consideration of the briefs, I make thefollowing:FINDINGS OF FACTI.PRELIMINARY FINDINGS-A. 1: Young, a' West Virginia corporation with itsprincipal place of business in Huntington, West Virginia, isengaged in the construction business as a plumbing,heating,and air-conditioning contractor and, supplier.During the past year, a representative period, Young, in thecourse,and conduct of its business, purchased goods andmaterials valued in excess of$50,000 from suppliers locatedoutside.West Virginia and caused such goods and materialsto be shipped from locations outside West Virginia directlyto locations withinWest Virginia. At all times materialherein Young has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.Huntington Federal Savings and Loan Association(Huntington),charteredby the UnitedStates,is engaged inthe operation of a, fmancial institution in Huntington, WestVirginia.During the past year, a representative period, ithas received gross income from its operations in excess of$500,000 and has transferred funds and commercial papersvalued_in-excess,of $50,000 from West Virginia directly topoints outsideWest Virginia. At all times material hereinHuntington has been an employer-and a person engaged incommerce within-the meaning of Sections 2(1), (6), and (7)and 8(bx4)(B) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA.Background and ChronologyThe gist of the General Counsel's position in this case isthat Respondent, in furtherance of a Jurisdictional dispute,has engaged in unlawful secondary activities, directed-againstYoung, has unlawfully refused to bargain withYoung in good faith, and unlawfully disciplined a memberof Respondent for continuing to work for Young. ,For many years Respondent has negotiated collective-bargaining agreements with the Huntington Area SheetMetal Contractors, of which there are now 10 members.Although the contracts are always negotiated on behalf ofthe employers by representatives of the. Association, itappears that individual, though uniform, contracts aresigned by the Union with each of the employers. Youngalso employs pipefitters, who are represented by Local 521of thePlumbersand Pipefitters Union.In 1972 Youngassignedto the pipefitters the work ofinstalling certain air-conditioning equipment in a HolidayInn then under construction. After part of the work hadbeen done, Respondent maintained that the work should beperformed by a composite crew of pipefitters and sheetmetal workers. When Young refused to accede to Respon-dent's position,Respondent filed a grievance under itscollective-bargaining agreement. The grievance was -heardby a panel of the Local Joint AdjustmentBoard, asprovided in the. contract. The Pipefitters Union was deniedparticipation - in the grievance proceeding. The panelassessed a fine of $2,040 against Young., On-Young'sappeal,, the full National Joint Adjustment Board for thesheet metal industry affirmed the assessment on June 25,1973. After 30 days' refusal by Young to pay the-assess-ment, Respondent canceled its contract with Young as ofAugust 3, 1973. Respondent took this action pursuant to aprovision in the collective-bargaining agreement reading inpart:... in addition to, any other legal remedies -whichmay be available' to the- parties, ., . . this Agreementmay also be cancelled by either party hereto, in the eventof the failure of the other to effectuateanyaward ororder of the National Joint Adjustment Board withinthirty (30) days of notice thereof.On August 16, 1973, Young filed a charge with theNational Labor Relations Board alleging that Respondentwas in violation of Section 8(b)(4)(D) oftheAct. A noticeof hearing under Section 10(k) of the Act was issued. TheUnion commenced picketing Young on August 23, 1973,but ceased that activity on October 8, 1973, when -theUnited States District Court for the Southern District ofWest Virginia issued a temporary injunction under Section110(1) of the Act.Farkas v. Local 418, Sheet Metal Workers,Civil No. CA-73-98-H.1National Labor Relations Act, as amended(29 U.S.C. Sec. 151,et seq.). 306DECISIONSOF NATIONALLABOR RELATIONS BOARDOn April 9,1974, the Board issued its Decision and Orderquashing the notice of hearing in the 10(k) proceeding.SheetMetalWorkers International Association (YoungPlumbing & Supply, Inc.),209 NLRB 1177 (1974). TheBoard there held that the contractual grievance proceedingunder the collective-bargaining agreement did not consti-tute an agreed voluntary method for settling the disputebecause the Pipefitters Union was not permitted to partici-pate therein. However, the-Boaard further held that as ofJune 1, 1973, "all parties [had] agreed to be" bound by adetermination of the New Impartial Jurisdictional DisputesBoard." On this holding, the Board quashed the notice ofhearing. Before reaching that result, a majority of the Boardpanel "found" reasonable cause to believe that Respondenthad violatedSec. 8(b)(4XD). In this connection, it said (209NLRB at 1179):the Respondents sought to obtain the reassign-ment of the disputed work to their members by thecancellationof their contract and thereafter theirconsequent refusal to refer sheet metal workers to theEmployer. In addition, picketing of the Employeroccurred at another jobsiteandall sheet metal workerswho had been in Young's employment voluntarilyresigned their jobs immediately following the contractcancellation.... [T]he Employer requires sheet metal'workers on all of its otherjobsites.-InEts Hokin[ 154 NLRB 839 ], the Board defined theterm "coercion" to mean "nonjudicialacts of a compel-ling or restrainingnature,applied by way of concertedself-help consisting of a strike, picketing, orothereconomic retaliationor pressure in a background of a labordispute. -The activities engaged in by Respondents,-while in certain respects within the ambit of provisionsof their collective-bargaining agreement with the Em-ployer, nevertheless clearly fall into the category - of"other economic retaliation" and thus constitute' coer-cionwithin the 'meaning of Section 8(bx4). According-ly,we find that reasonable cause exists to believe thatRespondents violated Section 8(b)(4)(D) of the Act.[Footnotes omitted.]In a footnote, Member Fanning disclaimed reliance on the"probable cause" fording. 209 NLRB at 1179, fn. 7.On -May 14, 1974, on consent by the Board's RegionalDirector and Respondent, the District Court terminated thetemporary injunction because of the Board's Decision andOrder quashing the notice of hearing in the 10(k) proceed-ing. Thereupon Respondent's members, except for LarryAsbury, stopped working for Young and Respondentthereafter refused requests by Young for referral of sheetmetal workers. Respondent, picketed Youngs shop in themiddle of May 1974.2In the *interim, while the 10(k) proceeding was pendingbefore the' Board and the =temporary injunction was ineffect,the, Association-negotiated collective-bargainingagreementswith Respondent were scheduled to expire onMay 31, 1974. As early as February 25, 1974, Respondentadvised thechairmanof the Contractors' Association that2There was a conflictof evidenceas to whether Respondent also picketedYoungon June4, 1974.3 In a posthearmgbriefRespondentsays: "The Union's position(which isRespondent would not negotiate or enter into a renewalcontract with Young and persisted in that-position through-out the negotiations. Contract negotiations were conductedby representatives of the contractors and Respondentthrough the night of May 31, 1974, into the-early hours ofJune 1. As late as that time the Association members votedto reject the Union's contract offer: However,sometimeafter the midnight expiration, two individual employers,breaking ranks, accepted the Union's offer and signedagreements.Within a week or so thereafter all the othercontractors (with 'one exception not here relevan t) followedsuit and signed the, uniform -contract as offered by theUnion.-Young thereafter attempted to sign an identical contractwith Respondent but Respondent refused to contract withYoung unless Young paid to the -Union $2,040 in accord-ance with the award of the Joint Board.3At the present hearing the parties stipulated that "thework in dispute is now completed." It does not specificallyappear when the-work was completed. In its 10(k) Decisionof April 9, 1974, the Board said that the entire project wasclosed down for reasons unrelated to,the present- dispute.As of August 18, 1975, the date of the'hearing in the presentcase,the Holiday Inn had not been completed or openedfor business. However, in a posthearing brief dated Septem-ber 19, 1975, Respondent says that the HolidayInn_ "ispresently operating and all disputed work is now com-pleted." There is no evidence that Young was in any wayinvolved in the Holiday Inn project after the temporaryinjunction was vacated.Respondent has not sought judicial confirmation orenforcement of the joint board's award; nor has Younginstituted judicial action to have that award vacated. Noaffirmative evidence was presented as to why the parties didnot submit the dispute to the "New Jurisdictional DisputeBoard" which the Labor Board held was an agreed-uponforum for voluntary resolution. 209'NLRB 1177. In answerto a question during his opening statement in the presenthearing, counsel for the General Counsel said: "TheRespondent did not` refuse to go through -the process,although it was a rather confusingsituationwith respect toattempts to get'the -." Counsel for Young, on the otherhand, said that Youngwas willingto have the new disputeboard decide the -natter but "Respondent declined- to doso."' However, it appears that the dispute was "never actuallysubmitted to that- board; which, according' to Young'scounsel, "simply declined" to resolve the matter.Larry Asbury, Charging Party in Case 9-CB-2739, is anemployee of Young and a member of Respondent. Asburyapparently worked for Young throughout the period hereinvolved and did not walk out when the other sheet metalworkers did after the temporary injunction was terminated.Sometimein the latter part of May 1974, Owen J. Bums,'Respondent's businessmanager,in a telephone conversa-tion, advised Asbury that because Young had no, contractwith Respondent it would be the better part of valor forAsbury to quit his employment. Burns warned that continu-ing to work for Young could subject Asbury to intraunionin fact its position to date)was that it would not negotiatethe contract withYoung until Young abided by the termsand conditions of the previouscontract by paying-the $2,040 assessed against it." LOCAL UNION NO.-418, SHEETMETALWORKERS307charges. At that time Asbury reported to the union officeandregistered on the out-of-work list. However, he thendeclined at least one job referral and continued to work forYoung. Bums warned Asbury a second time that he mightface -charges for` working for Young,- which, according toBums, had nounion contract.On June 4, 1974, Young wasserving asa subcontractoron a job at the Huntington Federal Savings and LoanAssociation building. Asbury appeared on the scene as anemployee-of Young. At that point-a member of Respondentwho was working for anothersubcontr-actor on the premis-es ceasedwork and telephoned Bums. There is a conflict ofevidence, discussed below, as to what Burns did and said atthat time. But it is undisputed that Robert W. Ashworth,president of-the prime contractor, asked Asbury to leave thepremises.Asbury complied and the work then proceededwithout further incident.Burns filed intraunion charges against- Asbury. After abrief hearing, the Union's trial committee found Asburyguilty of violating the Union's constitution by working for anonunion contractor. The committee assessed a fine of"$500 with $450 of this suspended with- the understandingthat if he is found in violation of the Constitutionanytimein the future ... this $450 would- automatically becomepayable to Local Union No. 418."4At the hearing the General Counsel stated that "there-isnow pending before the Board another, 8(b)(4)(D) charge"and a 10(k) hearing thereon was held in June 1975. Nofurther details were provided. However, brief portions- ofthe transcript of that hearing were introduced in the presentcase to impeach -(or possibly refresh the recollection of)Bums.--T-hose, portions -indicate that in the second 10(k)hearing evidence was adduced as to the-events involved inthe present case.-B.The Specific Allegations-The - complaintallegesthat Respondent -has violatedSection 8(b)(3) by refusing to sign a contract with Young,"the provisions of which were previously agreed upon byRespondent and" Young. The evidence is uncontradictedthat, before negotiations for the 1973 contract commenced,Respondent, announced its refusal to negotiate a contractwith Young. It is also clear, however, that both Young,andRespondent were satisfied with the terms of the agreementeventually negotiated by Respondent with representativesof the Association, and the only bar to execution of acontract with Young was Respondent's, refusal to enter acontractual relationship with Young until Young paid the$2,040 assessment awarded -by the joint board under theirprior contract.-In his brief the 'General Counsel advances the basiccontention that:Respondent has now been engaged in a labor disputewith " Young for more than two -years, concerning ajurisdictional-question of assignment of the work ofinstalling certainheating and cooling units at thedowntown Huntington, West Virginia Holiday Inn, andthe Board has already so determined such a dispute toexist.... [A]lthough Respondent initially sought tovindicate -its position through the grievance proceduresavailable under its contract with Young, after prevailingin such grievance procedures, it eschewed the properand ordinary forum, i.e., the Courts, for enforcement ofits contractual rights but instead proceeded to employtactics of a non judicial nature man attempt to coerce asettlementin its favor. Thus, Respondent cancelled itscontract with Young, effective August 3, 1973; refusedto refer employees to Young pursuant to its pastpractice and contract.... Such acts and conductclearly violateSection 8(b)(4)(D) of the Act. [Footnotesomitted.]Later in the brief, addressing himself specifically to the8(b)(3) violation, the General Counsel says:[I]twasBurns'position at the hearing that he waswilling to execute with Young that same agreementwhich Respondent had entered into with the othermembers of Huntington Sheet Metal Contractors'Association, conditioned only upon Young's paymenttoRespondent of the sum of $2,040.00. Such anextraneous consideration certainly cannot justify arefusal to execute, a collective bargaining agreementwhose terms are agreed between the parties, especiallywhere, as in the instantcase,such refusal constitutesnothing lessthanthe continuation of a clear violation ofSection 8(bx4)(ii)(D) of the Act.Thus the General Counsel, following the complaint, isessentiallycontending that Respondent is guilty of aviolation of Section 8(b)(4)(D), -and its alleged refusal tobargain is but part and parcel of an "ongoing" jurisdiction-al dispute.Although Charging Party Young has not filed a brief, itscharges reflect agreement with the General Counsel's viewthat the present complaint essentially involves a jurisdic-tional dispute. The secondary boycott charge (Case 9-CC-788-2) alleges violation of Section 8(b)(4)(i) and (ii)(B) and(D) and "requests reopening of the jurisdictional disputeproceedings "or that the Regional Director seek injunctionsunder Section 10(k) and (1) of the Act." It then states thatthe refusal-to-bargain charge (Case 9-CB-2767-2 "arisesout of the above." No action has been taken on Young'srequest as such and at the hearing the General Counselexpressly said: "the complaint does not allege 8(b)(4)(1)), italleges 8(b)(4)(B)."Despite the Board's Decision quashing the notice ofhearing in the original 10(k) proceeding, the original, chargeis still outstanding(Wood,Wire and Metal Lathers Interna-tionalUnion and its Local Union No. `2, AFL-CIO, et al.(Acoustical Contractors Association of Cleveland),119 NLRB1345 (1958)) as a viable predicate for an 8(b)(4)(D)complaint.. SeeOperating Engineers Local Union No. 3,InternationalUnion of Operating Engineers, AFL-CIO(Hansen's Inc.)192NLRB 139 (1971), reaffirmed 199NLRB 726 (1972), where the Board said (199 NLRB at727):4 It appearsthatAsbury hadhad previousdifficulties with the Union.However, it isnot allegedand the General Counsel does not now contendthatthe Union's disciplineof Asbury was discrimunatorily motivated. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDAs the utilization of the agreed-upon method failed toproduce an adjustment of the dispute, the issuance of acomplaint under Section 8(b)(4)(D) of the Act without aprior hearing and determination under Section 10(k)was proper.Additionally, as previously noted, a second 8(b)(4)(D)charge is apparently pending.5The Board has unequivocally ruled that Section 8(a)(5)may not be used to vindicate an allegedly unlawful refusalto bargain which is part of a jurisdictional dispute. J. LAllen Co.,199 NLRB 675, 676 (1972):[W]e rest ourdismissalof [the Section8(a)(5)] allega-tion on our determination that the conduct alleged toconstitute a refusal to bargain was, in fact, merely partand parcel of the bona fide jurisdictional work disputewhich existed in this case and was so inseparablyintertwined with the other conduct in the course of thejurisdictional dispute that to find and remedy any suchviolation would also stand in conflict with the remedialscheme contemplated by Congress as the exclusivemeans for resolutionof work-assignment claims be-tween competing labor organizations .6There is no apparent reasonable basis for distinguishingan employer refusal to bargain under Section 8(a)(5) from aunion's refusal to bargain under Section 8(b)(3). Indeed, inJ.L Allenthe majority expressly pointed out that "it wouldbe anomalous" not to apply the same reasoning to 8(a)(3)and 8(b)(2) allegations in the context of a jurisdictionaldispute. 199 NLRB at 676. The present complaint allegesthat Respondent's violation consisted of refusing to executea contract the terms of which had been agreed on. Anemployer's and a union's obligations in this regard areidentical.Had the situation been reversed, with Youngrefusing to contract with the Union because of the Union'srefusal to comply with an adverse decision of the grievance,there is no question that an 8(a)(5) complaint would bedismissible underJ.L Allen.I thus find thatJ.L Allenrequires dismissal of the refusal-to-bargain allegation in thepresent case.It is recognized that the foregoing ruling is based onconsiderations and authority not advanced by Respondent.However, counsel for the General Counsel was questionedS In the absence of any specific information concerning that charge, it isimpossible to determine whether the matters here in issue can be resolved inthat proceeding,in which there has been a 10(k) hearing.6 In a minority opinion inJL Allen,Members Kennedy and Penellodisagreed with the quoted ruling(199 NLRB at676) TheJL Allencase wasfollowedby a Board panel inCornell-Leach,Gibson Project, A SoleProprietorship,212 NLRB 495(1974), with Member Kennedy again dissent-ing.Then, inBakeryWagon Drivers&SalesmenLocal484,Teamsters(Oroweat BakingCompany),214 NLRB 891 (1974), Members Kennedy andPenello, as a panel majority, again rejectedthe JL Allenruling.However, Icannot read that latest panel decision as overruling the full Board decision,particularly since the panel majority's rejectionof the JL Allenrule did notcontrol the ultimate result inOroweat.ISince the relevant facts are undisputed,the parties will be able to obtainfull review of the legal issue and a final decision by the Board on exceptionsThus there appears to be no danger of a denial of due processby thepresentdecision based on a legal view not presented by the parties.8 Because the Board there found,atmost,that there was "probablecause" to believe that Respondent had violated Sec 8(b)(4)(D), there couldbe no effective review even if, as the Court of Appeals for the Ninth Circuitbriefly as to how a finding of an 8(b)(4)(D) violation couldbe warranted in the present proceeding. In any event, IunderstandJ.L Allen, supra,and its progenitor,Brady-Hamilton StevedoreCompany,198 NLRB 147 (1972), asestablishing that the absence of an 8(b)(4)(D) complaintimposes a jurisdictional bar to the present litigation.?In view of the clarity of the Board precedents, it isperhaps unnecessary to add any further discussion. How-ever, it may be advisable to point out a few considerationswhich demonstrate that the J.L Allenrule as here appliedisnotmerely a technical, procedural matter, but ratherserves a substantive purpose.As previously noted, the 10(k) notice of hearing wasquashed and no 8(b)(4XD) complaint was issued. TheBoard's prior decision is thus unreviewable.8Shell ChemicalCompany v. N.LR.B.,495 F.2d 1116 (C.A. 5, 1974), cert.denied 421 U.S. 963 (1975);Bricklayers,Masons andPlasterers International Union of America [Shelby Marble &Tile Co.] v. N.LR.B.,475 F.2d 1316 (C.A.D.C., 1973). TheBoard Decision in the 10(k) proceeding did not requireRespondent to execute a contract with Young.Sheet MetalWorkersInternational Association,Local Union No. 11(Corrugated Asbestos Contractors, Inc.),192NLRB 32(1971), affd. 458 F.2d 683 (C.A. 5, 1972). Until a final orderis issued on the 8(b)(4)(D) charge, Respondent is under nolegalobligationpursuant to that section of the Act(International Telephone & Telegraph Corp., CommunicationsEquipment& SystemsDivisionv.Local 134,InternationalBrotherhood of Electrical Workers, AFL-CIO,419 U.S. 428,445 (1975);Bricklayers, supra,475 F.2d at 1321, andauthorities there cited) and the Joint Board's award underthe prior contract is fully effective. Due process wouldappear to require that any Board action superseding ornullifying the arbitral award be in the form of a final,reviewable order, a condition impossible to meet in thepresent proceeding.Throughout the period here involved9 Respondent ap-pears to have been entirely willing to contract with Young ifthe Company met its established liability under its priorcontract. So far as the record discloses, the work in disputehad been completed and Respondent was not seekingassignment of any type of work when it refused to contractwith Young until Young paid the $2,040 assessment. 10 TheGeneral Counsel cites no authority for concluding that aunion or an employer is guilty of a refusal to bargain inhas held,contrary to the Board's view,that an order quashing a notice ofhearing in a 10(k) proceeding may be reviewable.Waterway TerminalsCompany v.N LRB., 467 F 2d 1011 (1972)The "probable cause"finding itself was in the nature of dictum,since itwas necessary to the Decision,whichwas based on the existence of anagreed-upon method of resolving the disputeCfSheet Metal Workers LocalUnion No 359,Affiliatedwith Sheet Metal Workers'International Association,AFL-CIO (Eli Piping),217 NLRB 987, 990, fn. 4 (1975);Construction,Production &MaintenanceLaborers' Union, Local No 383 of the LaborersInternational Union of North America,AFL-CIO, (IndustrialTurfInc),218NLRB 424, 427, fn. 7 (1975).9Apparently Sec 10(b) of the Act would not preclude a finding in thepresent case that cancellation of the contract in August 1973 was unlawfulbecause originating in a violation of Sec. 8(b)(4)(D)CommunicationsWorkers ofAmerica,AFL-CIO, Local 1127 (New York Telephone Company),208 NLRB 258 (1974).10 In its 10(k) Decision the Board said that"the Respondents sought toobtain the reassignment of the disputed work.by the cancellation of theircontract and thereafter their consequent refusal to refer sheet metal workersto the Employer." However, the record in that proceeding is not before me LOCAL UNION NO. 418,SHEET METAL WORKERS309good faith if it declines to bargain while the opposite partypersists in remainingin noncompliance with its establishedobligations. It can scarcely have been the intention ofCongress to require a union to bargain with an employerwho has demonstrated his refusal to honor his commit-ments.11 It would appear reasonable and consistent withthe policies- of the Act to hold that either a union or anemployer may be estopped to assert its right to bargain bymisconduct going to the heart of the bargaining relation-ship, such as defiant breach of contract. Cf.The MassillonPublishing Company,212 NLRB 869 (1974).12 Otherwisestated, itwould,' perhaps' be reasonable to hold thatRespondent's obligation to bargain was suspended for solong as Young in effect refused to bargain in good faith bydishonoring an accrued debt under the prior contract.In its 10(k) Decision the Board indicated that Respon-dent's rescission of the contract was unlawful because"coercive" within the strictures of Section 8(b)(4)(D). I donot read the Board as holding that the provision forrescissionwasper seunlawful or that in all circumstancesRespondent would be required to pursue only-judicialremedies.13 SeeAmalgamated Lithographers ofAmerica andLocal No. 17 of the Amalgamated Lithographers of America(The Employing Lithographers),130 NLRB 985, 989 (1961),enfd. 309 F.2d 31, 39 (C.A. 9, 1962), cert. denied 372 U.S.943 (1963);Amalgamated Lithographers of America andLocal 78, Amalgamated Lithographers ofAmerica and Em-ploying Lithographers of Greater Miami, Florida (Miami PostCompany),130 NLRB 968 (1961), enfd. as modified 301F.2d 20 (C.A, 5, 1962). Cf.Southern California Pipe TradesDistrictCouncil No. 16 (Associated General Contractors ofCalifornia, Inc. of California),207 NLRB 698 (1973).It is true that inSheetMetalWorkers, InternationalAssociation, Local Union No. 49 (Los Alamos Constructors,Inc.),206 NLRB 473, 476 (1973), the Board said, by way ofdictum, that it had "long held that coercion within themeaning of Section 8(b)(4) encompasses all nonjudicial actsof self-help in furtherance of a jurisdictional claim." Tosupport that statement the Board citedEts-Hokin Corpora-tion,154 NLRB 839 (1965), enfd.sub nom. InternationalBrotherhood of Electrical. Workers, Local 769.405F.2d 159(C.A. 9, 1968), cert. denied 395 U.S. 921 (1969). InEts-Hokinitwas held,inter alit,that a union engaged incoercive conduct violative of Section 8(bX4)(B) of the Actwhen it exercised its contractually -provided right toterminate a collective-bargaining agreement - for the em-ployer's breach of a subcontracting agreement. But theBoard there expressly noted that its ruling applied only tocases involving Section 8(e) of the Act since there was no"congressional intent to limit to lawsuits the enforcement ofa clause outside the reach of Section 8(e) without referenceto its proviso." 154 NLRB 843.Ets-Hokinclearly does notoutlaw right to terminate clauses which are incidental toother lawful contractual provisions.-and the present record contains no evidence to support such a finding, Sincethe finding was unnecessary to the prior Decision and was unreviewable, it isnot conclusive in the present independent proceeding.N L.R.B. v. Plasterers'LocalUnion No. 79, Operative Plasterers' & Cement Masons' InternationalAssn.,404 U.S. 116, 122, fn. 10 (1971), citing with approvalInternationalTypographical Union, Local 165, AFL-CIO (Worcester Telegram PublishingCompany, Inc.),125 NLRB 759,761 (1959),Fan'As Burns testified: "There's no use of signing a contract if they violatedthe last one."InSheetMetal Workers International Association LocalUnion No. 11 (Corrugated Asbestos Contractors, Inc.),181NLRB 154 (1970), the Board held there was probable causeto believe that a union had violated Section 8(b)(4)(D) byindicating that it would cancel its contract and refuse torefer workersas a meansof obtaining future assignment ofdisputed work. The Board then proceeded to determine thedispute. It thereafter found that the union had not violatedSection 8(b)(4)(D) or 8(b)(3) because it disclaimed repre-sentation.SheetMetalWorkers International AssociationLocal Union No. 11 (Corrugated Asbestos Contractors, Inc.)192 NLRB 32 (1971) affd. 458 F.2d 683 (C.A. 5, 1972). Nofinding of violation of Section 8(b)(4XD) was made.In the absence of any express overruling ofMiami Post,supra,130 NLRB 968, 977, as reaffirmed inEts-Hokin,I donot understand present Board law to be that right toterminate clauses or their utilization areper secoercive orotherwise unlawfulIn the context of an 8(b)(3) allegation it might be entirelyreasonable to place on Young the onus of having thearbitral award judicially vacated, particularly in view of itscontractual commitment that such an award was to be finaland binding. It appears clear that the courts have jurisdic-tion under Section 301(a) of the Act to vacate an arbitralaward(Metal ProductsWorkers Union, Local 1645 v. TheTorringtonCompany,242 F.Supp. 813, 818 (D.C. Conn.,1965), affd. 358 F.2d 103 (C.A. 2, 1966)), even where theaward concerns a jurisdictional dispute within the purviewof Section 8(b)(4)(D).SheetMetal Workers InternationalUnion, AFL-CIO v. Aetna Steel Products Corporation, 246F.Supp. 236, 239 (D.C. Mass., 1965), affd. 359 F.2d 1 (C.A.1, 1966), cert. dewed 385 U.S. 839. The law favors use ofgrievance procedures and arbitration in jurisdictionaldisputes even when not all of the interested partiesparticipate.Carey v.Westinghouse Electric-Corp.,375U.S.261, 265 (1964). To permit the losing party to ignore anarbitral award and "shop around" for, an alternative,favorable forum would seriously undermine the policyfavoring arbitration.If Young had sought judicial vacation of the arbitralaward, it would not thereby have been barred from filing an8(b)(4)(D) charge with the Board. Cf.Lodge 743, interna-tionalUnion of Machinists, AFL-CIO v. United AircraftCorporation,337 F.2d 5 (C.A. 2, 1964), cert. denied 380 U.S.908,(1965). Nor would confirmation of the award (by denialof vacation) preclude litigation of a further dispute generat-ed by the award.Hellman v. Program Printing, Inc.,400F.Supp. 915 (D.C.N.Y., 1975). Nor would Young sufer,anyseparable injury by complying with the award pendingfinal determination "since any money expended ... can bereimbursed should [Young] prevail."International Long-shoremen's and Warehousemen's Union, Local 34 v. Cargill,Inc.,357 F.Supp. 608, 609 (D.C.Calif., 1973). And a finalBoard order- in the 8(bX4)(D) proceeding would take12 "In our opinion,a decisionby the Union to collectively withhold theservices of all employees might welljustify Respondent's taking the positionthat the Union would thereby be estopped from claiming that Respondenthad to continue to apply the contract."13It is not clear what the Board'sviewwould be if Respondent securedjudicial confirmation or enforcement of the award and Young thereafterpersisted in its refusal to pay. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDprecedence over a conflicting arbitral award, even ifconfirmed by a court.International Brotherhood of Boiler-makers, Iron Shipbuilders, etc. v. Combustion Engineering,Inc,337 F.Supp. 1349 (D.C.Conn., 1971);CombustionEngineering, Inc.,195 NLRB 909 (1972).It is possiblethat in anaction by Young to vacate theaward a court could order tripartite arbitration and relieveYoung of the possible conflict to which its two contractsmay have subjected it. SeeColumbia Broadcasting System,Inc.v.American Recording and Broadcasting Association,414 F.2d 1326 (C.A. 2, 1969);Local 416, Sheet MetalWorkers International Association AFL-CIO v. HelgesteelCorporation,335 F.Supp. 812 (D.C.Wis., 1971). And sucharbitration might be stayed pending a proper Labor Boardproceeding.Boilermakers v. Combustion Engineering, Inc.,supra.Further, the court presumably could issuean interimstay, preventing the Union's taking action pending deci-sion. In thisconnection, it is not without significance thatthe Regional Director consented to vacation of the 10(1)temporary injunction after the Board quashed the 10(k)notice of hearing in the present case.For the foregoingreasons, in the absence of a final orderin the 8(b)(4)(D) proceeding, it would appear improper toconclude that Respondent committed unfair labor practicesby pursuing its contractual remedies, which are notper secontrary to the Act. Cf.Rotenberg v. Plumbers' Union Local15,United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO304 F.Supp. 880 (D.C.Minn., 1969).1.Section 8(b)(1)(A)Asbury's charge (Case 9-CB-2739), filed on August 16,1974, alleged violation of Section 8(b)(1)(A) in that Respon-dent "unlawfully fined the Charging Party for engaging inactivitiesprotected by Section 7 of the Act." In thecomplaint this allegation is narrowed down to specify thatRespondent unlawfully disciplined Asbury "for refusing toengage in work stoppage involving a jurisdictional disputeviolative of Section 8(b)(4)(D) of the Act and/or his failureto adhere to Respondent's demand that he not work forYoung during the said dispute after Respondent elected torefuse to refer employees to Young under its contract withYoung."It is well established that a union may legitimately fine orotherwise discipline one of its members for working duringa lawful strike or in defiance of a valid implementation ofthe union's no-contract-no-work rule. Cf.Florida Power &Light Co. v. International Brotherhood of Electrical Workers,Local 641, et al.,417 U.S. 790 (1974). Therefore the Union'sfining and disciplining Asbury in the present case could beimproper only if Respondent was engaged in an unlawfulstrike or had improperly invoked its no contract-no workrule against Young. But, as clearly shown by the GeneralCounsel's argument, Respondent's strike or invocation of14Althoughthe chargealso alleged violation ofSec 8(b)(4XiXB), no suchallegationis contained in the complaint15Apparentlyat poor stagesof this controversyRespondent contendedthat Asbury was fined for working for Young or. June 4, while Young wasbeingpicketedIdeem it immaterial whetherAsbury wasdisciplined forworking duringpicketingor simply forworkingfor an employer who did nothave acontract. Thereis no contentionthatthe discipline was not proper sofar as the Union'sconstitution is concerned16Bums added "and then informationright across the bottom of it " It isnot clearwhat this meansthe no contract-no work rule was part of a jurisdictionaldispute. Just as Section 8(a)(3) and 8(b)(2) may not be usedas a vehicle for vindicating violations of Section 8(b)(4)(D)(Brady-Hamilton Stevedore Company, 198NLRB 147 (1972)),there is no reason for permitting Section 8(b)(1)(A) to be soused(Cornell-Leach,Gibson Project, A Sole Proprietorship,212 NLRB 495 (1974)). That being so,J.L. Allen, supra,requires dismissal of the present allegation that the disci-pline of Asbury was unlawful.The considerations previously set forth for not determin-ing in this case that Respondent violated Section 8(b)(3) ofthe Act are equally applicable to the 8(b)(1)(A) allegation.2.Section 8(b)(4)(ii)(B)a.The evidenceThe complaint alleges that, as part of its continuingjurisdictional dispute with Young, Respondent threatenedto picket Huntington Federal Savings and Loan Associa-tion (Huntington) for the purpose of causing Huntingtonand other person to cease dealing with Young, in contra-vention of Section 8(b)(4)(ii)(B) of the Act.14 The facts aresimple, but there is some conflict of evidence.In 1973, because of the jurisdictional dispute out of whichthe present case arose, Respondent picketed Young's shop.The picketing was discontinued when the temporaryinjunction was issued on October 8, 1973. However, in May1974, upon vacation of the injunction, picketing of Young'spremises was resumed. It was stipulated that Respondentpicketed Young's shop for some time during May. There isa disagreement as to whether there was picketing on themorning of June 4. I find it unnecessary to resolve thisdispute.15According to Burns' uncontradicted evidence,the picket signs read, in essence: "Young's PlumbingSupply does not have agreement with Sheet Metal WorkersLocal 418." i6 The General Counsel and Charging Party donot complain of the picketing of Young's shop. ITEarly in June 1974 Huntington was having outdoor dnve-in facilities constructed and was having a basement roomremodeled into an office. Ashworth Construction Companywas the general contractor on both thesejobs. In addition,according to Charles D. Howland, Huntington's vicepresident,Young, had been directly retained to do aseparate, relatively minor job of balancing the heating andair-conditioning system in the building.18On the morning of June 4, 1974, Asbury went to work atthe bank. At the time, Maynard Ramsey and Clyde Akers,two other members of Respondent, were present, workingforWilcoxen-Gatch, the roofing subcontractor underAshworth. Upon seeing Asbury, Akers telephoned Burns,who in turn telephoned Howland. According to Howland,Bums said that there was "scab" labor on the job and "itwasn't permitted, because it had to be a union job."Howland further testified that Bums "went on to state that17 Such picketing would be at least arguably improper, if, as thecomplaint alleges, Respondent was unlawfully refusing tosigna contract18Asbury, the Young employee assigned to the Job, testified that he wasdoing some work in connection with the basement remodeling as well as thebalancing work on the second floor of the building. I deem it immaterialwhether Young was a subcontractor under Ashworth as well as a directcontractor on the other, smaller project -LOCAL UNIONNO. 418,SHEET METAL WORKERS311he would hate to do anything to an association like[Huntington],but that man would have to be pulled off orthey would be forced to put up a picket line."Bumsidentified Young as the "non-union" contractor involved.Bums deniedthat he had referred to "picketing" in hisconversationwith Howland. Bums testified that he toldHowland that the Union would take ".appropriatemeasuresto advertise," "appropriate steps" or "whateveraction wasnecessary,or somethingto that effect."Burnsmaintainedthat he would not possibly have threatened to picket, sincepicketing was prohibited by its collective-bargaining agree-ments and thuswould subject the Union to a validgrievanceby Wilcoxen-Gatch. However,Burns'testimonyin this regard was confused and he was unable to produceany relevant contractual provision.When. asked what hemeant by "advertising,"Bums stated,in effect, that hewould advise Respondent's-membersnot to patronizeHuntingtonand the Union's"membersabsolutely justdon't seem to want to spend their money with somebodythat's going to use that money against us."After his telephone conversation with Bums, Howlandtelephoned-Ashworth's and Young's offices, and leftmessagesforMr. Ashworth and Neal Deering, Young'svice president. Shortly thereafter Ashworth arrived at thebank. According to Ashworth, Bums had already arrivedon the sceneand was objecting to Asbury'spresence.However,Burns testified that by the time he arrived at thebank Asbury and Young's truck had already left. In anyevent, before Ashworth and Burns hadanyconversation,Ashworth asked Asbury to leave and Asbury compliedforthwith.Akers and Ramsey, who had been standingaround not working, resumed their work. Ashworth andBums then spoketogether. According to Ashworth, "Mr.Bums said hecould not understand why [Ashworth]continuedto use Young Plumbing when they were anunsignedcontractor."While denying that he had threatened to "picket," Bumsfrankly revealed that it was his aim to get Young (represent-ed by Asbury) off the job. For example, Bums testified:Q.WellMr. Bums, if you weren't trying to tell Mr.Howland to get [Asbury] off the job, why did you callhim?A.Definitely, I was hoping they would remove theman from the job.Q.That was the reason you called Mr. Howland?A.That was exactly our hope, that he would dothat.Q.And you called Mr. Howland to tell him that sothat he would get rid of Mr. Asbury, is that right?A.Never told him to get off of the job.Q.But that was what you were trying -A.That washis decision.Q.That was what you were trying to achieve,wasn't it?A.Absolutely.'9 It should be noted thatthe complaintdoes not allegeviolation of Sec.8(b)(4)(20Remandedon other grounds 398 F.2d 11(C.A. 8,1968), reaffirmed 178NLRB 119 (1969), enfd. 439 F 2d 225 (C.A. 8, 1971).21Even on Burns' testimony that he did not use the work "picket" butQ.And that was because Asbury worked for YoungPlumbing, is that right?A.Yes, sir.In the 1974 10(k) hearing Burns was asked if he hadcreated the impression that the job would be picketed. Heanswered: "There could. have been other results. The othertwo sheet metal workers would have left, had he stayedthere because they value their union cards and they areproud of it. They don't want to work with nonunion people,they would have left." 19 In view of that statement, it isdifficult to take at face value Burns' statement that if theother men had walked off the job, "as-business manager ofthe local union, [he] would direct them to go back to workon that job."b.JurisdictionAlthough the complaint alleges that Respondent's second-ary activitieswere part of and, in furtherance of thecontinuing jurisdictional dispute, the controlling. procedur-al or jurisdictional considerations differ from those cover-ing the 8(b)(3) and 8(b)(l)(A) allegations. Secondaryboycottswithin the purview of Section 8(b)(4)(B) areprohibited even if the union is engaged in a lawful strikeagainst the primary employer. The nature and origin of thedispute between the union and the primary employer areessentially immaterial. For this reason "it is well settled thatSection 8(b)(4)(B) and (D) are not mutually exclusive. Theexistence of a jurisdictional dispute does not preclude afinding that conduct aimed at resolving the dispute bysecondary means violates Section8(b)(4)(B).CarpentersDistrictCouncil of Kansas City and Vicinity (Ralph H.McClain, et al.),158 NLRB 1101, 1102, fn. 1(1966).20 Thisview has been approved by the Supreme Court.N.L.R.B. v.Local 825, InternationalUnion of Operating Engineers,AFL-CIO [Burns & Roe, Inc.],400 U.S. 297, 305-306(1971).Thus, in determining whether Respondent threatenedunlawful secondary activity in the present case it isunnecessary to decide whether Respondent's refusal tocontract with or refer employees to Young was violative ofSection 8(b)(4)(D). Accordingly, unlike the 8(bXl)(A) and8(b)(3) allegations, the absence of a complaint allegingviolation of Section 8(b)(4)(D) does not require dismissal ofthe present allegation of unlawful secondary activity.c.Findings and conclusionOn all the evidence, having closely observed the demean-or of the witnesses, I credit Howland's testimony thatBums, speaking for Respondent, said that the Union wouldpicket the Huntingtonpremisesunless Young was removedfrom the job.21 There can be no question that a purpose -indeed, the only purpose - of Bums' statement was tocause Huntington and Ashworth to cease doing businesswith Young. I so find.simply said he would "advertise" or take any necessary or appropriate steps,suchgeneralizedthreat ofeconomicaction would be held coercive within thestrictures of Sec. 8(b)(4Xii)(B) of the Act.Local Union No. 174,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America,Independent (V. G. Scam172 NLRB 1217 (1968). 312DECISIONSOF NATIONALLABOR RELATIONS BOARDThe foregoing findings, however, do not necessarilydispose of the matter. Since the Union was engaged in adisputewith Young, it was not entirely prohibited frompicketing any site at which Young was engaged. So long asRespondent complied with theMoore Dry Dockstand-ards,22 it could picket at Huntington's premises.Interna-tionalBrotherhood of Electrical Workers, Local Union 861,and Arneth Lard, its agent (Plauche Electric, Inc.),135NLRB 250 (1962).There is no evidence on which it can be found that Burnsthreatenedto engagein unlawful picketing; i.e., that theUnion would not strictly observe theMoore Dry Dockstandards for common situs picketing. Since Respondentcould probably engage in legal picketing by strictlyconforming with theMoore Dry Dockrequirements, itcould be reasonably argued that its threat to picket was notviolativeof the Act. SeeAmalgamated Packinghouse,Leather and Allied Food Workers of Wisconsin (PackerlandPacking Company, Inc.),218 NLRB 853 (1975);Internation-al Union of Operating Engineers, Local No. 17, 17A and 17B,AFL-CIO (Firelands Sewer and Water Construction Co.,Inc.),210 NLRB 150 (1974);Carpenters District Council ofHouston and Vicinity (Astrodomain Corporation),202 NLRB744, 747 (1973);Truck Drivers & Helpers Local Union No.592, affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (EstesExpress Lines, Inc.),181 NLRB 790, 791-792 (1970).But Boardprecedents appear to place on the union theobligation to give advance assurance that any picketing itmay conduct will be kept strictly within theMoore DryDocklimitations.A union may not make a generalizedthreat to picket, with a presumption that it will conformwith established restrictions.General Drivers, Chauffeurs,and Helpers, Local Union No. 886 (The Stephens Company),133 NLRB 1393, 1395-96 (1961);Bryant Air Conditioningand HeatingCo., Inc.v.Sheet MetalWorkers'InternationalAssociation,Local No. 541, AFL-CIO,472 F.2d 969, 972(C.A. 8, 1973);Local2669,affiliated with Suffolk CountyDistrictCouncil ofCarpenters,UnitedBrotherhood of Car-penters andJoiners ofAmerica,AFL-CIO >T & D RoofingCo.), 173 NLRB 1232, 1235 (1968).Accordingly,Ifind that Respondent violated Section8(b)(4)(ii)(B) by threatening action against Huntington if itcontinued to use Young as a contractor or subcontractor.CONCLUSIONS OF LAW1.Young Plumbing&Supply,Inc., and HuntingtonFederal Savings and Loan Association are engaged incommerce within the meaning of Sections 2(6) and (7) and8(b)(4)(ii)(B) of the Act.2.Respondent,LocalUnion No. 418, Sheet MetalWorkers'International Association,AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By threatening Huntington Federal Savings andLoan Association with economic pressure in furtherance ofa dispute with Young Plumbing&Supply, Inc., Respon-dent has engaged in unfair labor practices within themeaning of Section 8(b)(4)(ii)(B) of the Act.4.Ithas not been shown in this proceeding thatRespondent has engaged in any unfair labor practices otherthan as set forth in the preceding conclusion.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend a cease-and-desist andnotice-posting order as is customary in such cases.[RecommendedOrder omitted from publication.]22Sailors'Union of the Pacific, AFL (Moore Dry Dock Company), 92NLRB 547 (1950)